 Case: 2:21-cv-00597-ALM-KAJ Doc #: 12 Filed: 05/06/21 Page: 1 of 2 PAGEID #: 58




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  RACHEL STANLEY, individually, and on
  behalf of all others similarly situated,
                                                        Case No. 2:21-cv-597-ALM
                 Plaintiff,
  v.                                                    Chief Judge Algenon L. Marbley

  EPCON COMMUNITIES, LLC, et al.,                       Magistrate Judge Kimberly A. Jolson

                 Defendants.

                               STIPULATION OF DISMISSAL

       Plaintiff Rachel Stanley and Defendants Epcon Communities, LLC and Romanelli &

Hughes Building Company, Inc. hereby stipulate to the dismissal of this action without prejudice,

with each party to bear its own attorneys’ fees and costs.

       So Stipulated.

 Respectfully submitted,

 /s/ Brian T. Giles                                s/Gerhardt A. Gosnell II (via auth. 5/6/21)
 Brian T. Giles, Trial Counsel (0072806)           James E. Arnold, Trial Counsel (0037712)
 The Law Offices of Brian T. Giles LLC             Gerhardt A. Gosnell II
 1470 Apple Hill Rd.                               ARNOLD & CLIFFORD LLP
 Cincinnati, Ohio 45230                            115 W. Main St., 4th Floor
 Telephone: (513) 379-2715                         Columbus, Ohio 43215
 Brian@GilesFirm.com                               Telephone: (614) 460-1600
                                                   jarnold@arnlaw.com
 Avi R. Kaufman (pro hac vice)
 Kaufman P.A.                                      Counsel for Defendant Epcon Communities,
 400 NW 26th Street                                LLC
 Miami, Florida 33127
 Telephone: (305) 469-5881                         s/Robert W. Trafford (via auth. 5/6/21)
 kaufman@kaufmanpa.com                             Robert W. Trafford, Trial Counsel (0024447)
                                                   Porter Wright Morris & Arthur LLP
 Attorney for Plaintiff and the Putative Class     41 South High Street, Suites 2800-3200
                                                   Columbus, Ohio 43215
                                                   (614) 580-2118
                                                   rtrafford@porterwright.com

                                                   Counsel for Defendant Romanelli and Hughes
                                                   Building Company
 Case: 2:21-cv-00597-ALM-KAJ Doc #: 12 Filed: 05/06/21 Page: 2 of 2 PAGEID #: 59




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 6, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF, which is being served this day on all counsel of record

via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                    /s/ Brian T. Giles
                                                    Brian T. Giles




                                               2
